Case 3:19-cV-00125-.]WD-RLB Documentl 02/26/19 PagelofB

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

PRUCO LIFE INSURANCE COMPANY CIVIL ACTI()N
v. NO.
TT&H WAREHOUSE, C(). INC.; SECTI()N
CHRISTINA TEEKEL as Succession
Representative of the Estate of JUDGE
Rodney Y. Teekel, Deceased

MAGISTRATE

 

 

PRUCO LIFE INSURANCE COMPANY’S
COMPLAINT IN INTERPLEADER

Plaintiff, Pruco Life Insurance Coinpany (“Pruco”), by and through its undersigned
counsel, for its Complaint in lnterpleader pursuant to Federal Rules of Civil Procedure 22 and 67
and 28 U.S.C. §1332, alleges as folloWs:

PARTIES

l. Pruco is an insurance company organized and existing under the laws of the State
of Arizona With its principal place of business in New Jersey. Pruco is duly authorized to do
business in the State of Louisiana.

2. Upon information and belief, Rodney Y. Teel<el (the “Insured”) Was an adult
citizen of Wall<er, Louisiana and Was domiciled in Livingston Parish, Louisiana.

3. Upon information and belief, TT&H Warehouse, lnc. (“TT&H”) is a company
organized and existing under the laws of the State of Louisiana With its principal place of business
in Louisiana.

4. Upon information and belief, an action to administer the Estate of Rodney Y.

Teekel Was commenced in the 21St Judicial District Couit of Louisiana for the Parish of

Case 3:19-cV-00125-.]WD-RLB Documentl 02/26/19 PageZofB

Livingston, and Christina Teekel, surviving spouse of the lnsured, was appointed Succession
Representative of the Estate.
JURISDICTION AND VENUE

5. This Court has jurisdiction under Title 28 U.S.C. §l332 because the parties are of
diverse citizenship and the amount in controversy exceeds $75,000.00. Pursuant to Title 28
U.S.C. §1332(0)(1) Pruco is a citizen of New Jersey for diversity purposes and Defendants are
citizens of Louisiana.

6. Venue is proper in this federal district pursuant to 28 U.S.C. § 1391(b)(2) because
a substantial part of the events or omissions giving rise to the claim occurred in this district
Venue is also proper in this Court pursuant to 28 U.S.C. § 1397 because one or more of the
claimants resides in this judicial district.

CAUSE OF ACTION IN INTERPLEADER

7. On or about l\/larch 28, 2007, Pruco issued term life insurance policy number “L4
335 705” to “TT&H” as owner of the policy and which provided coverage on the life of the
lnsured (“the Policy”). A copy of the Polt'cy is attached hereto as Exhibit ‘A ’.

8. By life insurance application dated April l8, 2007, TT&H was designated as sole
primary beneficiary of the Policy. A copy of the Appltcatz`orz for Lt'fe ]rtsarance dated Aprt`l ]8,
2007 is attached hereto as Exlzibit ‘B ’.

9. Upon information and belief, the lnsured died on June 17, 2018. A copy of the
Certt`ftcate of Death is attached hereto as Exltibt't ‘C’.

lO. As a result of the death of the Insured, policy proceeds in the amount of $250,000
became payable to a beneficiary or beneficiaries (the c‘Death Benefit”) and liability is conceded to

that effect

Case 3:19-cV-00125-.]WD-RLB Documentl 02/26/19 PageSofB

ll. By Life lnsurance Claim Form dated July l9, 2018, Thomas Teekel in his
capacity as President of TT&H, asserted a claim to the Death Benefit on behalf of TT&H. A copy
of the Lt'fe lnsurance Clat`m Form dated July ] 9, 2018 is attached hereto as Exllibl`t ‘D’.

l2. By facsimile to Pruco dated June 29, 2018, counsel for the Estate of the Insured
(the “Estate”) requested that Pruco cease and desist from paying out the Death Benefit and
produce documentation relating to the policy. A copy of the letter dated June 29, 2018 from
counselfor the Estate is attached hereto as Exlzibt't ‘E’.

l3. By facsimile to Pruco dated July l6, 2018, counsel for the Estate again requested
that Pruco cease and desist from paying out the Death Benefit and produce documents A copy of
the letter dated July 1 6, 201 Sfrom counsel for the Estate is attached hereto as Exhibit ‘F’.

l4. On or about July 26, 2018, a Subpoena Daces Tecttm was issued in Probate
Action No. 16882 Div. A (tlie “Probate Action”) which was commenced in the 21Sl Judicial
District of the Parish of Livingston on behalf of the Estate to Prudential Financial (as parent
company of Pruco), in which the Estate sought “[a]ny and all documents including, but not
limited to, applications for insurance, claims on insurance policies, life insurance policies, change
of beneficiary forms, correspondence, personal notation, e-mails, invoice(s), receipt(s),
photographs, videos, or other document(s) or records which are in any way related to Decedent,
Rodney Young Teekel.” A copy of the Subpoerza Daces Tecam is attached hereto as Ex/libit ‘G’.

15. Pruco objected to the Sabpoena Duces Tectmt on the basis that the Subpoena was
deficient

16. On or about September 20, 2018, counsel for TT&H wrote to Prudential

Financial, lnc. (as parent company of Pruco) demanding payment of the Death Benefit on behalf

Case 3:19-cV-00125-.]WD-RLB Documentl 02/26/19 Page4of5

of TT&H. A copy of the letter from counsel for Thor)tas Teekel dated September 20, 2018 t`s
attached hereto as Exhibit ‘H’.

l7. By letter dated Februaiy l3, 2019, counsel for the Estate claimed that the
signature on the Policy did “not match any known signature of the Decedent, Rodney Young
Teekel, and is a forgery.” ln support of the claim of forgery, counsel for the Estate submitted an
affidavit of Christina Teekel in her capacity as lndependent Administrator of the Estate and the
lnsured’s surviving spouse. A copy of that letter dated Fel)raary 13, 2019 and the Ajj”zdavtt of
Christina Teekel are attached hereto as Exhibit ‘I’.

18. There have been no other claims for the Death Benefit. Under the circumstances,
Pruco cannot determine factually or legally who is entitled to the Death Benefit. By reason of the
actual or potential claims of the interpleading defendants, Pruco is or may be exposed to multiple
liability.

l9. Pruco is ready, willing, and able to pay the Death Benefit, plus applicable claim
interest, if any, in accordance with the terms of the Policy to whomever this Court shall designate

20. As a mere stakeholder, Pruco has no interest (except to recover its attorneys’ fees
and cost of this action) in the Death Benefit and respectfully requests that this Court determine to
whom this should be paid.

2l. Accordingly, Pruco seeks to deposit into the Court the Death Benefit, plus claim
interest, if any, for disbursement in accordance with the judgment of this Court.

22. Pruco has not brought this Complaint in Interpleader at the request of any of the
Defendants. There is no fraud or collusion between Pruco and any of the Defendants. Pruco
brings this Coniplaint of its own free will and to avoid being vexed and harassed by conflicting

and multiple claims.

Case 3:19-cV-00125-.]WD-RLB Documentl 02/26/19 PageBofB

WHEREFORE, Pruco prays that the Court enter judgment

(€1)

(b)

(C)

(d)

(€)

(i)

requiring the Defendants to answer this Complaint in Interpleader and litigate
their claims between themselves for the Death Benefit;

enjoining the Defendants from instituting or prosecuting any proceeding in any
state or United States court affecting the Death Benefit and/or the Policy;

requiring that the Defendants settle and adjust between themselves, or upon their
failure to do so, this Court settle and adjust the claims and determine to whom the
remaining Death Benefit should be paid;

permitting Pruco to deposit the amount of the Death Benefit, plus applicable
claim interest, if any, into the Court or as this Court otherwise directs to be
subject to the order of this Court and to be paid out as this Court shall direct;

discharging Pruco from any and all further liability to Defendants relating in any
way to the Policy and/or the Death Benefit upon payment of the Death Benefit
into the Registry of this Court or as otherwise directed by this Couit;

awarding Pruco its attorneys’ fees and costs in their entirety; and

awarding Pruco any other and further relief that this Court deems just and proper.

Dated: February 26, 2019.

Respectfully submitted,

 

 

DEUT C KER IGAN, L.L.P.
755 Ma azine Street

New Orleans, LA 70130
Telephone: 504 581 5l4l

jbumthorn@deutschkerrigan.com
abaer@deutschkerrigan.com
mbiggers@deutschkerrigan.com

Attorneys for Plaintiff,
Pruco Life Insurance Company

